
	
		II
		111th CONGRESS
		1st Session
		S. 323
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2009
			Mr. Conrad (for himself,
			 Mrs. Lincoln, and
			 Mr. Nelson of Nebraska) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide infrastructure, nutrition, and housing
		  assistance to rural areas of the United States.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Rural Revitalization Act of
			 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Infrastructure
					Sec. 101. Tax-exempt financing of certain electric transmission
				facilities.
					Sec. 102. Clean Energy corridors.
					Sec. 103. Rural electrification loan program.
					Sec. 104. Loan guarantees for renewable fuel pipelines;
				refueling infrastructure corridors.
					Sec. 105. Transportation.
					Sec. 106. Water projects.
					Sec. 107. Rural utilities programs of the Department of
				Agriculture.
					Sec. 108. Rural community facilities programs.
					Sec. 109. Rural business enterprise grants.
					Sec. 110. Telemedicine and distance learning services in rural
				areas.
					Sec. 111. Rural microentrepreneur assistance
				program.
					Sec. 112. Public works and economic development.
					Sec. 113. Extension and expansion of qualified zone academy
				bonds.
					Sec. 114. Energy programs of the Department of
				Agriculture.
					TITLE II—Nutrition assistance
					Sec. 201. Emergency food assistance program.
					Sec. 202. Commodity supplemental food program.
					Sec. 203. Emergency food program infrastructure grant
				program.
					Sec. 204. Special supplemental nutrition program for women,
				infants, and children.
					TITLE III—Rural housing
					Sec. 301. Doug Bereuter section 502 single family housing loan
				guarantee program.
					TITLE IV—Rural Health
					Sec. 401. National Health Service Corps programs.
					Sec. 402. Improved access to ambulance services.
					Sec. 403. Applying rural home health add-on policy for
				2009 and
				2010.
					Sec. 404. Extension of the reclassification of certain
				hospitals.
					TITLE V—Emergency designation
					Sec. 501. Emergency designation.
				
			IInfrastructure
			101.Tax-exempt financing
			 of certain electric transmission facilities
				(a)In
			 generalSubsection (a) of
			 section 142 of the Internal Revenue Code of 1986 is amended—
					(1)by striking or at the end of
			 paragraph (14),
					(2)by striking the period at the end of
			 paragraph (15) and inserting , or, and
					(3)by inserting at the end the following new
			 paragraph:
						
							(16)qualified electric transmission
				facilities.
							.
					(b)DefinitionSection 142 of the Internal Revenue Code of
			 1986 is amended by inserting at the end the following new subsection:
					
						(n)Qualified
				electric transmission facilities
							(1)In
				generalFor purposes of subsection (a)(16), the term
				qualified electric transmission facility means any electric
				transmission facility which is owned by—
								(A)a State or
				political subdivision of a State, or any agency, authority, or instrumentality
				of any of the foregoing, providing electric service, directly or indirectly to
				the public, or
								(B)a State or
				political subdivision of a State expressly authorized under State law to
				finance and own electric transmission facilities.
								(2)TerminationSubsection
				(a)(16) shall not apply with respect to any bond issued after December 31,
				2010.
							.
				(c)Effective
			 dateThe amendment made by
			 this section shall apply to bonds issued after the date of enactment of this
			 Act.
				102.Clean Energy
			 corridors
				(a)In
			 generalSection 216 of the
			 Federal Power Act (16 U.S.C. 824p) is amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 (1) Not later than and inserting the following:
							
								(1)In
				generalNot later
				than
								;
						(B)by striking
			 paragraph (2) and inserting the following:
							
								(2)Report and
				designations
									(A)In
				generalAfter considering alternatives and recommendations from
				interested parties (including an opportunity for comment from affected States),
				the Secretary shall issue a report, based on the study conducted under
				paragraph (1), in which the Secretary may designate as a national interest
				electric transmission corridor any geographical area experiencing electric
				energy transmission capacity constraints or congestion that adversely affects
				consumers, including constraints or congestion that—
										(i)increases costs
				to consumers;
										(ii)limits resource
				options to serve load growth; or
										(iii)limits access
				to sources of clean energy, such as wind, solar energy, geothermal energy, and
				biomass.
										(B)Additional
				designationsIn addition to the corridor designations made under
				subparagraph (A), the Secretary may designate additional corridors in
				accordance with that subparagraph on the application by an interested person,
				on the condition that the Secretary provides for an opportunity for notice and
				comment by interested persons and affected States on the
				application.
									;
						(C)in paragraph (3),
			 the striking (3) The Secretary and inserting the
			 following:
							
								(3)ConsultationThe
				Secretary
								;
				and
						(D)in paragraph
			 (4)—
							(i)by
			 striking (4) In determining and inserting the following:
								
									(4)Basis for
				determinationIn
				determining
									;
				and
							(ii)by
			 striking subparagraphs (A) through (E) and inserting the following:
								
									(A)the economic
				vitality and development of the corridor, or the end markets served by the
				corridor, may be constrained by lack of adequate or reasonably priced
				electricity;
									(B)(i)economic growth in the
				corridor, or the end markets served by the corridor, may be jeopardized by
				reliance on limited sources of energy; and
										(ii)a diversification of supply is
				warranted;
										(C)the energy
				independence of the United States would be served by the designation;
									(D)the designation
				would be in the interest of national energy policy; and
									(E)the designation
				would enhance national defense and homeland
				security.
									;
				and
							(2)by adding at the
			 end the following:
						
							(l)Rates and
				Recovery of Costs
								(1)In
				generalNot later than 1 year after the date of enactment of this
				subsection, the Commission shall promulgate regulations providing for the
				allocation and recovery of costs prudently incurred by public utilities in
				building and operating facilities authorized under this section for
				transmission of electric energy generated from clean sources (such as wind,
				solar energy, geothermal energy, and biomass) and recovered in rates for the
				transmission of the electric energy subject to the jurisdiction of the
				Commission.
								(2)Applicable
				provisionsAll rates approved under the regulations promulgated
				under paragraph (1), including any revisions to the regulations, shall be
				subject to the requirements under sections 205 and 206 that all rates, charges,
				terms, and conditions be just and reasonable and not unduly discriminatory or
				preferential.
								(3)Rates in
				organized marketsIn establishing rates under section 205 or 206
				for facilities built under this section by a public utility or transmitting
				utility and located within or interconnecting with a regional transmission
				organization, the costs of the facilities shall be allocated to all users of
				the transmission system within the regional transmission
				organization.
								.
					(b)Study on
			 transmission corridors To maximize clean and renewable energy
					(1)In
			 generalThe Secretary shall conduct a study to determine what
			 transmission corridors are necessary to allow the United States to maximize the
			 use of clean and renewable energy to meet the electricity needs of the United
			 States.
					(2)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report that describes the results of the study, including
			 any recommendations.
					103.Rural
			 electrification loan program
				(a)In
			 generalNotwithstanding any other provision of law, not later
			 than 30 days after the date of enactment of this Act, out of any funds in the
			 Treasury not otherwise appropriated, the Secretary of the Treasury shall
			 transfer to the Secretary of Agriculture—
					(1)for the cost of
			 hardship loans made available under subsection (c)(1) and (d)(1) of section 305
			 of the Rural Electrification Act of 1936 (7 U.S.C. 935) $360,000,000 for fiscal
			 year 2009, to remain available until September 30, 2010; and
					(2)for the cost of
			 loan guarantees to carry out section 306 of that Act (7 U.S.C. 936),
			 $15,600,000,000 for fiscal year 2009, to remain available until September 30,
			 2010.
					(b)Receipt and
			 acceptanceThe Secretary of Agriculture shall be entitled to
			 receive, shall accept, and shall use to carry out this section the funds
			 transferred under subsection (a), without further appropriation.
				104.Loan
			 guarantees for renewable fuel pipelines; refueling infrastructure
			 corridors
				(a)Loan guarantees
			 for renewable fuel pipelinesSubtitle C of title II of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17051 et seq.) is amended by
			 adding at the end the following:
					
						249.Loan guarantees for renewable fuel
				pipelines
							(a)DefinitionsIn
				this section:
								(1)CostThe
				term cost has the meaning given the term cost of a loan
				guarantee in section 502(5)(C) of the Federal Credit Reform Act of 1990
				(2 U.S.C. 661a(5)(C)).
								(2)Eligible
				projectThe term eligible project means a project
				described in subsection (b)(1).
								(3)Guarantee
									(A)In
				generalThe term guarantee has the meaning given the
				term loan guarantee in section 502 of the Federal Credit Reform
				Act of 1990 (2 U.S.C. 661a).
									(B)InclusionThe
				term guarantee includes a loan guarantee commitment (as defined in
				section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a)).
									(4)Renewable
				fuelThe term renewable fuel means fuel that is
				produced from renewable biomass and that is used to replace or reduce the
				quantity of fossil fuel present in a transportation fuel.
								(5)Renewable fuel
				pipelineThe term renewable fuel pipeline means a
				common carrier pipeline for transporting renewable fuel.
								(b)Loan
				guarantees
								(1)In
				generalThe Secretary shall make guarantees under this section
				for projects that provide for—
									(A)the construction
				of new renewable fuel pipelines; or
									(B)the modification
				of pipelines to transport renewable fuel.
									(2)EligibilityIn
				determining the eligibility of a project for a guarantee under this section,
				the Secretary shall consider—
									(A)the volume of
				renewable fuel to be moved by the renewable fuel pipeline;
									(B)the size of the
				markets to be served by the renewable fuel pipeline;
									(C)the existence of
				sufficient storage to facilitate access to the markets served by the renewable
				fuel pipeline;
									(D)the proximity of
				the renewable fuel pipeline to renewable fuel production facilities;
									(E)the investment of
				the entity carrying out the proposed project in terminal infrastructure;
									(F)the experience of
				the entity carrying out the proposed project in working with renewable
				fuel;
									(G)the ability of
				the entity carrying out the proposed project to maintain the quality of the
				renewable fuel through—
										(i)the terminal
				system of the entity; and
										(ii)the dedicated
				pipeline system;
										(H)the ability of
				the entity carrying out the proposed project to complete the project in a
				timely manner; and
									(I)the ability of
				the entity carrying out the proposed project to secure property rights-of-way
				in order to move the proposed project forward in a timely manner.
									(3)AmountUnless
				otherwise provided by law, a guarantee by the Secretary under this section
				shall not exceed an amount equal to 90 percent of the eligible project cost of
				the renewable fuel pipeline that is the subject of the guarantee, as estimated
				at the time at which the guarantee is issued or subsequently modified while the
				eligible project is under construction.
								(4)Terms and
				conditionsGuarantees under this section shall be provided in
				accordance with section 1702 of the Energy Policy Act of 2005 (42 U.S.C.
				16512), except that subsection (c) of that section shall not apply to
				guarantees made under this section.
								(5)Final
				ruleNot later than 90 days after the date of enactment of this
				section, the Secretary shall publish in the Federal Register a final rule
				directing the Director of the Department of Energy Loan Guarantee Program
				Office to initiate the loan guarantee program under this section in accordance
				with this section.
								(c)Funding
								(1)In
				generalThere are authorized to be appropriated such sums as are
				necessary to provide $5,000,000,000 in guarantees under this section.
								(2)Use of other
				appropriated fundsTo the extent that the amounts made available
				under title XVII of the Energy Policy Act of 2005 (42 U.S.C. 16511 et seq.)
				have not been disbursed to programs under that title, the Secretary may use the
				amounts to carry out this
				section.
								.
				(b)Refueling
			 infrastructure corridors
					(1)Number of
			 eligible projectsSection 244(d)(1) of the Energy Independence
			 and Security Act of 2007 (42 U.S.C. 17052(d)(1)) is amended by striking
			 10 and inserting 20.
					(2)ReportSection
			 244 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17052) is
			 amended—
						(A)by redesignating
			 subsection (f) as subsection (g); and
						(B)by inserting
			 after subsection (e) the following:
							
								(f)ReportNot
				later than 2 years after the date on which grants are awarded under subsection
				(d), the Secretary shall submit to Congress a report on the feasibility and
				desirability of—
									(1)establishing a
				refueling infrastructure corridor for each highway on the Interstate System (as
				defined in section 101(a) of title 23, United States Code); and
									(2)expanding the
				scope of this section to cover alternative
				fuels.
									.
						105.Transportation
				(a)In
			 generalNotwithstanding any
			 other provision of law, not later than 30 days after the date of enactment of
			 this Act, out of any funds in the Treasury not otherwise appropriated, the
			 Secretary of the Treasury shall transfer to the Secretary of Transportation,
			 for apportionment among States in accordance with the requirements for
			 apportionment for fiscal year 2009 under sections 104 and 105 of title 23,
			 United States Code, to remain available until September 30, 2010—
					(1)$5,000,000,000 for use in carrying out
			 highway and bridge projects in areas described in subsection (c), with priority
			 given to projects for which funds can be obligated not later than the date that
			 is 120 days after the date of enactment of this Act; and
					(2)$568,000,000 for
			 maintenance and new construction projects relating to Indian reservation roads
			 under section 204 of title 23, United States Code.
					(b)Receipt and
			 acceptanceThe Secretary of Transportation shall be entitled to
			 receive, shall accept, and shall use to carry out this section the funds
			 transferred under subsection (a), without further appropriation.
				(c)RequirementAmounts
			 made available under this section may only be used for projects that are in
			 rural areas (within the meaning given the term in section 343(a)(13)(A) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a)(13)(A))).
				106.Water
			 projects
				(a)In
			 generalNotwithstanding any
			 other provision of law, not later than 30 days after the date of enactment of
			 this Act, out of any funds in the Treasury not otherwise appropriated, the
			 Secretary of the Treasury shall transfer to the Secretary of the Interior
			 $500,000,000, to remain available until September 30, 2010, for use in carrying
			 out authorized rural water projects of the Bureau of Reclamation.
				(b)Receipt and
			 acceptanceThe Secretary of the Interior shall be entitled to
			 receive, shall accept, and shall use to carry out this section the funds
			 transferred under subsection (a), without further appropriation.
				107.Rural
			 utilities programs of the Department of Agriculture
				(a)DefinitionsIn
			 this section:
					(1)Rural utilities
			 programsThe term rural utilities programs means the
			 programs of the Secretary that provide—
						(A)water or waste
			 disposal grants or direct or guaranteed loans under paragraph (1) or (2) of
			 section 306(a) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 1926(a));
						(B)rural water or
			 wastewater technical assistance and training grants under section 306(a)(14) of
			 that Act (7 U.S.C. 1926(a)(14));
						(C)emergency
			 community water assistance grants under section 306A of that Act (7 U.S.C.
			 1926a); and
						(D)solid waste
			 management grants under section 310B(b) of that Act (7 U.S.C. 1932(b)).
						(2)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
					(b)Funding
					(1)In
			 generalNotwithstanding any
			 other provision of law and in addition to any other funds made available, not
			 later than 30 days after the date of enactment of this Act, out of any funds in
			 the Treasury not otherwise appropriated, the Secretary of the Treasury shall
			 transfer to the Secretary for the cost of grants, loans, and loan guarantees to
			 carry out rural utilities programs $2,000,000,000, to remain available until
			 September 30, 2010.
					(2)Receipt and
			 acceptanceThe Secretary shall be entitled to receive, shall
			 accept, and shall use to carry out rural utilities programs the funds
			 transferred under paragraph (1), without further appropriation.
					108.Rural
			 community facilities programs
				(a)Community
			 facility direct and guaranteed loans
					(1)In
			 generalNotwithstanding any
			 other provision of law and in addition to any other funds made available, not
			 later than 30 days after the date of enactment of this Act, out of any funds in
			 the Treasury not otherwise appropriated, the Secretary of the Treasury shall
			 transfer to the Secretary of Agriculture (referred to in this section as the
			 Secretary)—
						(A)an amount determined by the Secretary to be
			 necessary for the Secretary to make $2,500,000,000 in community facility direct
			 and guaranteed loans under section 306(a)(1) of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 1926(a)(1)), to remain available until September 30,
			 2010; and
						(B)$100,000,000 for
			 the costs of making and modifying the loans described in subparagraph
			 (A).
						(2)Receipt and
			 acceptanceThe Secretary shall be entitled to receive, shall
			 accept, and shall use to provide those loans the funds transferred under
			 paragraph (1), without further appropriation.
					(b)Community
			 facility grantsOf the funds
			 of the Commodity Credit Corporation and in addition to any other funds made
			 available, the Secretary shall use for cost of community facility grants under
			 paragraph (19), (20), or (21) of section 306(a) of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1926(a)) (including the cost of making the
			 grants) $100,000,000 for fiscal year 2009, to remain available until September
			 30, 2010.
				109.Rural business
			 enterprise grants
				(a)In
			 generalNotwithstanding any
			 other provision of law and in addition to any other funds made available, not
			 later than 30 days after the date of enactment of this Act, out of any funds in
			 the Treasury not otherwise appropriated, the Secretary of the Treasury shall
			 transfer to the Secretary of Agriculture for the cost of grants to carry out
			 section 310B(c) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 1932(c)) $100,000,000, to remain available until September 30, 2010.
				(b)Receipt and
			 acceptanceThe Secretary of Agriculture shall be entitled to
			 receive, shall accept, and shall use to carry out that section the funds
			 transferred under subsection (a), without further appropriation.
				110.Telemedicine
			 and distance learning services in rural areas
				(a)In
			 generalNotwithstanding any
			 other provision of law and in addition to any other funds made available, not
			 later than 30 days after the date of enactment of this Act, out of any funds in
			 the Treasury not otherwise appropriated, the Secretary of the Treasury shall
			 transfer to the Secretary of Agriculture for the cost of grants and loans to
			 carry out chapter 1 of subtitle D of title XXIII of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 950aaa et seq.) $3,000,000,000,
			 to remain available until September 30, 2010.
				(b)Receipt and
			 acceptanceThe Secretary of Agriculture shall be entitled to
			 receive, shall accept, and shall use to carry out that chapter the funds
			 transferred under subsection (a), without further appropriation.
				111.Rural
			 microentrepreneur assistance program
				(a)In
			 generalNotwithstanding any
			 other provision of law and in addition to any other funds made available, not
			 later than 30 days after the date of enactment of this Act, out of any funds in
			 the Treasury not otherwise appropriated, the Secretary of the Treasury shall
			 transfer to the Secretary of Agriculture for the cost of loans and grants to
			 carry out section 379E of the Consolidated Farm and Rural Development Act (7
			 U.S.C. 2008s) $84,000,000, to remain available until September 30, 2010.
				(b)Receipt and
			 acceptanceThe Secretary of Agriculture shall be entitled to
			 receive, shall accept, and shall use to carry out that section the funds
			 transferred under subsection (a), without further appropriation.
				112.Public works
			 and economic development
				(a)In
			 generalNotwithstanding any other provision of law, not later
			 than 30 days after the date of enactment of this Act, out of any funds in the
			 Treasury not otherwise appropriated, the Secretary of the Treasury shall
			 transfer to the Administrator of the Economic Development Administration
			 $250,000,000, to remain available until September 30, 2010, for use in carrying
			 out public works and economic development projects and activities that, as of
			 the date of enactment of this Act, have been authorized but have not been
			 initiated.
				(b)Receipt and
			 acceptanceThe Administrator of the Economic Development
			 Administration shall be entitled to receive, shall accept, and shall use to
			 carry out this section the funds transferred under subsection (a), without
			 further appropriation.
				113.Extension and
			 expansion of qualified zone academy bonds
				(a)In
			 generalSection 54E(c)(1) of the Internal Revenue Code of 1986 is
			 amended by striking $400,000,000 for 2008 and 2009 and inserting
			 and $400,000,000 for 2008 and $800,000,000 for 2009 and
			 2010.
				(b)Proceeds of
			 bonds may be used for constructionParagraph (5) of section
			 1397E(d) of the Internal Revenue Code of 1986 is amended—
					(1)by striking
			 rehabilitating or repairing in subparagraph (A) and inserting
			 constructing, rehabilitating, or repairing, and
					(2)by redesignating
			 subparagraphs (B), (C), and (D) as subparagraphs (C), (D), and (E),
			 respectively, and by inserting after subparagraph (A) the following:
						
							(B)acquiring the
				land on which the facility is to be
				constructed,
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after December 31, 2008.
				114.Energy
			 programs of the Department of Agriculture
				(a)In
			 generalNotwithstanding any
			 other provision of law and in addition to any other funds made available, not
			 later than 30 days after the date of enactment of this Act, out of any funds in
			 the Treasury not otherwise appropriated, the Secretary of the Treasury shall
			 transfer to the Secretary of Agriculture (referred to in this section as the
			 Secretary)—
					(1)for the costs of
			 grants and loan guarantees to carry out section 9003 of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 8103)—
						(A)$150,000,000 for
			 fiscal year 2009; and
						(B)$210,000,000 for
			 fiscal year 2010;
						(2)to carry out
			 section 9004 of that Act (7 U.S.C. 8104), $80,000,000 for each of fiscal years
			 2009 and 2010;
					(3)to carry out
			 section 9005 of that Act (7 U.S.C. 8105), $40,000,000 for each of fiscal years
			 2009 and 2010;
					(4)for the costs of
			 grants and loan guarantees to carry out section 9007 of that Act (7 U.S.C.
			 8107), $100,000,000 for each of fiscal years 2009 and 2010;
					(5)to carry out
			 section 9008 of that Act (7 U.S.C. 8108)—
						(A)$30,000,000 for
			 fiscal year 2009; and
						(B)$40,000,000 for
			 fiscal year 2010;
						(6)to carry out
			 section 9009 of that Act (7 U.S.C. 8109), $20,000,000 for each of fiscal years
			 2009 and 2010;
					(7)to carry out
			 section 9011 of that Act (7 U.S.C. 8111)—
						(A)$20,000,000 for
			 fiscal year 2009; and
						(B)$30,000,000 for
			 fiscal year 2010; and
						(8)to carry out
			 section 9013 of that Act (7 U.S.C. 8113), $20,000,000 for each of fiscal years
			 2009 and 2010.
					(b)Receipt and
			 acceptanceThe Secretary shall be entitled to receive, shall
			 accept, and shall use to provide those loans the funds transferred under
			 subsection (a), without further appropriation.
				IINutrition
			 assistance
			201.Emergency food
			 assistance program
				(a)In
			 generalNotwithstanding any
			 other provision of law and in addition to any other funds made available, not
			 later than 30 days after the date of enactment of this Act, out of any funds in
			 the Treasury not otherwise appropriated, the Secretary of the Treasury shall
			 transfer to the Secretary of Agriculture (referred to in this section as the
			 Secretary) for the cost of carrying out the emergency food
			 assistance program established under the Emergency Food Assistance Act of 1983 (7
			 U.S.C. 7501 et seq.) $100,000,000 for fiscal year 2009, to remain available
			 until September 30, 2010.
				(b)Receipt and
			 acceptanceThe Secretary shall be entitled to receive, shall
			 accept, and shall use to carry out that program the funds transferred under
			 subsection (a), without further appropriation.
				(c)RequirementOf
			 funds made available under subsection (a), the Secretary may use up to
			 $5,000,000 to carry out commodity distribution under the emergency food
			 assistance program.
				202.Commodity
			 supplemental food program
				(a)In
			 generalNotwithstanding any
			 other provision of law and in addition to any other funds made available, not
			 later than 30 days after the date of enactment of this Act, out of any funds in
			 the Treasury not otherwise appropriated, the Secretary of the Treasury shall
			 transfer to the Secretary of Agriculture for the cost of carrying out the
			 commodity supplemental food program established under section 5 of the
			 Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c note; Public Law
			 93–86) $50,000,000 for fiscal year 2009, to remain available until September
			 30, 2010.
				(b)Receipt and
			 acceptanceThe Secretary of Agriculture shall be entitled to
			 receive, shall accept, and shall use to carry out that program the funds
			 transferred under subsection (a), without further appropriation.
				203.Emergency food
			 program infrastructure grant programIn addition to any other funds made
			 available, there is appropriated to the Secretary of Agriculture, out of funds
			 of the Treasury not otherwise appropriated, $15,000,000 for each of fiscal
			 years 2009 and 2010 to carry out the emergency food program infrastructure
			 grant program established under section 209 of the
			 Emergency Food Assistance Act of
			 1983 (7 U.S.C. 7511a).
			204.Special
			 supplemental nutrition program for women, infants, and children
				(a)In
			 generalNotwithstanding any
			 other provision of law and in addition to any other funds made available, not
			 later than 30 days after the date of enactment of this Act, out of any funds in
			 the Treasury not otherwise appropriated, the Secretary of the Treasury shall
			 transfer to the Secretary of Agriculture for the cost of carrying out the
			 special supplemental nutrition program for women, infants, and children
			 established by section 17 of the Child
			 Nutrition Act of 1966 (42 U.S.C. 1786) $445,000,000 for fiscal year
			 2009, to remain available until September 30, 2010.
				(b)Receipt and
			 acceptanceThe Secretary of Agriculture shall be entitled to
			 receive, shall accept, and shall use to carry out that section the funds
			 transferred under subsection (a), without further appropriation.
				IIIRural
			 housing
			301.Doug Bereuter
			 section 502 single family housing loan guarantee programOf the funds of the Commodity Credit
			 Corporation, the Secretary of Agriculture shall use—
				(1)such sums as are necessary for the
			 Secretary to make—
					(A)$4,000,000,000 in
			 direct loans under section 502(h) of the Housing Act of 1949 (42 U.S.C.
			 1472(h)); and
					(B)$18,000,000,000
			 in unsubsidized guaranteed loans under that subsection; and
					(2)$500,000,000 for
			 the costs of making direct loans and unsubsidized guaranteed loans under
			 paragraph (1).
				IVRural
			 Health
			401.National
			 Health Service Corps programs
				(a)In
			 generalNotwithstanding any
			 other provision of law and in addition to any other funds made available, not
			 later than 30 days after the date of enactment of this Act, out of any funds in
			 the Treasury not otherwise appropriated, the Secretary of the Treasury shall
			 transfer to the Secretary of Health and Human Services, for use in carrying out
			 the projects under the National Health Service Corps programs under subparts II
			 and III of title III of the Public Health Service Act (42 U.S.C. 254d et seq.
			 and 42 U.S.C. 254l et seq.) for each of the fiscal years 2009
			 and 2010, $300,000,000, to remain available until September 30, 2010.
				(b)Receipt and
			 acceptanceThe Secretary of Health and Human Services shall be
			 entitled to receive, shall accept, and shall use to carry out this section the
			 funds transferred under subsection (a), without further appropriation.
				402.Improved
			 access to ambulance services
				(a)Extension of
			 increased medicare payments for certain ground ambulance
			 servicesSection 1834(l)(13)(A) of the Social Security Act (42
			 U.S.C. 1395m(l)(13)(A)) is amended—
					(1)in the matter
			 preceding clause (i)—
						(A)by striking
			 2007, and for and inserting 2007, for; and
						(B)by inserting
			 , and for such services described in clause (i) furnished on or after
			 January 1, 2010, and before January 1, 2011 after 2010;
			 and
						(2)in clause (i), by
			 striking and before January 1, 2010 and inserting and
			 before January 1, 2009, or 6 percent if such service is furnished on or after
			 January 1, 2009, and before January 1, 2011 after
			 2010.
					(b)Extension of
			 assistance for rural providers furnishing services in low population density
			 areasSection 1834(l)(12)(A) of the Social Security Act (42
			 U.S.C. 1395m(l)(12)(A)) is amended by striking January 1, 2010
			 and inserting January 1, 2011.
				403.Applying rural
			 home health add-on policy for 2009 and
			 2010Section 421(a) of the Medicare Prescription
			 Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat.
			 2283), as amended by section 5201(b) of the Deficit Reduction Act of 2005
			 (Public Law 109–171; 120 Stat. 46), is amended—
				(1)by striking , and episodes
			 and inserting , episodes; and
				(2)by inserting
			 and episodes and visits ending on or after January 1, 2009, and before
			 January 1, 2011, after January 1, 2007,.
				404.Extension of
			 the reclassification of certain hospitalsSubsection (a) of section 106 of division B
			 of the Tax Relief and Health Care Act of 2006 (42 U.S.C. 1395 note), as amended
			 by section 117 of the Medicare, Medicaid, and SCHIP Extension Act of 2007
			 (Public Law 110–173) and section 124 of the Medicare Improvements for Patients
			 and Providers Act of 2008 (Public Law 110–275), is amended by striking
			 September 30, 2009 and inserting September 30,
			 2010.
			VEmergency
			 designation
			501.Emergency
			 designationFor purposes of
			 Senate enforcement, the amounts made available under this Act are designated as
			 emergency requirements and necessary to meet emergency needs pursuant to
			 section 204 of S. Con. Res. 21 (110th Congress), the concurrent resolution on
			 the budget for fiscal year 2008.
			
